         Case 1:19-cr-00561-LAP Document 93 Filed 06/23/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,                        19 Cr. 561 (LAP)

    -versus-                                        11 Civ. 691

STEVEN DONZIGER,                                        ORDER

                  Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Friedman’s letter dated June

15, 2020, which is attached as Exhibit A to this order,

requesting copies of invoices submitted by Seward & Kissel to

the Southern District of New York for compensation related to

this case.     The Prosecution shall inform the Court by letter no

later than June 30, 2020 of its views on Mr. Friedman’s request.


SO ORDERED.

Dated:    June 23, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
Case 1:19-cr-00561-LAP Document 93 Filed 06/23/20 Page 2 of 3




                    EXHIBIT A
Case 1:19-cr-00561-LAP Document 93 Filed 06/23/20 Page 3 of 3
